Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding subject matter eligibility, Applicant's claims are directed to statutory subject matter and are not directed to a judicial exception. 
Regarding novelty/non-obviousness, Nitu US Pub. No. 20150356801 teaches a method for operating electronic lockers for parcel deposit and collection and pickup comprising a remote shipping system [24] [32-33], [54] 
Mayer US Pub 20050015349  teaches a locker that comprises a predefined user roles table and user roles correspondence table for associating user to a set of functionalities. [0009], [0017], [0018].
Motoyama (US-20160216106-A1) teaches a digital locker and code for determining if a seller owns a locker to authorize use of the locker. [227]
YANGYANG XU (CN 107240201 A) teaches use of mobile device to access a shared locker through an application comprising collecting user registration information and storing the registration for the lockers in a remote database server. Page 1.
Hae-Duck J. Jeong, Jiyoung Lim and WooSeok Hyun,  A Remote Lock System Using Bluetooth Communication, 2014 Eighth International Conference on Innovative Mobile and Internet Services in Ubiquitous Computing, pages 441-446 (Year: 2014) (Jeong 2014) teaches using bluetooth or similar technology to unlock or lock a lock or locker via a network without using an interface on the locker. Pages 441-446. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/L.L.Y./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628